136 Cal.App.2d 916 (1955)
LOS ANGELES LOCAL JOINT EXECUTIVE BOARD OF CULINARY WORKERS AND BARTENDERS, A. F. OF L., Respondent,
v.
STAN'S DRIVE-INS, INC. (a Corporation), Appellant.
Civ. No. 21012. 
California Court of Appeals. Second Dist., Div. Three.  
Oct. 11, 1955.
 Max Fink, Cyrus Levinthal and Emmet G. Lavery, Jr., for Appellant.
 Alexander H. Schullman for Respondent.
 Memorandum
 VALLEE, J.
 This is a companion case to In the Matter of Arbitration between Los Angeles Local Joint Executive Board of Culinary Workers and Bartenders, A. F. of L., and Stan's Drive-Ins, Inc., ante, p. 89 [288 P.2d 286], and to the same titled case, ante, p. 95. Reference is made to those opinions for the facts.
 After Stan's Drive-Ins, called Stan's, had appealed from the order of May 27, 1954, requiring it to give an undertaking, the court on motion of respondent Union made an order that Stan's execute and file with the court a written undertaking by two or more good and sufficient personal sureties or a corporate surety in the sum of $25,000, conditioned for the performance of the order of May 27, 1954, "if the said Order is affirmed or the said appeal therefrom is dismissed, said undertaking to be for the protection of all parties entitled to payments under and by virtue of the arbitration award confirmed, as modified and corrected, by said Judgment Order herein of February 18, 1954, and said Judgment Order." Stan's appeals from this later order.
 Stan's makes the same contentions on this appeal as it made on the appeal from the order of May 27, 1954. There *917 is no distinction between this appeal and that one, and the result here must be that reached there.
 On the authority of In the Matter of Arbitration between Los Angeles Local Joint Executive Board of Culinary Workers and Bartenders, A. F. of L., and Stan's Drive-Ins, Inc., No. 20746, the order is affirmed.
 Shinn, P. J., and Wood (Parker), J., concurred.